EXHIBIT 32 Certification of Periodic Financial Report Pursuant to 18 U.S.C. Section 1350 Pursuant to 18 U.S.C. Section 1350 and in connection with the Quarterly Report on Form 10-Q of Callon Petroleum Company for the quarterly period ended March 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned Fred L. Callon, the President and Chief Executive Officer, and B.F Weatherly, the Executive Vice President and Chief Financial Officer, hereby certify that this Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrant. Signature Title Date /s/ Fred L. Callon President and Chief Executive Officer May 10, 2011 Fred L. Callon /s/ B.F. Weatherly Vice President and Chief Financial Officer May 10, 2011 B.F. Weatherly
